Per Curiam,
Plaintiff appeals from so much of an order of Special Term as denied plaintiff an injunction pendente lite restraining defendants from awarding or performing a contract for the purchase of certain printed matter known as index books of vital *451statistics for the department of health. Other relief was granted, but as to that no appeal was taken, and such issues are not before us.
We consider that the order, so far as appealed from, should be affirmed, with twenty dollars costs and disbursements, on the ground that the commissioner of purchase was vested with legal authority to award the contract on any one of the stated alternatives for which bids were asked, that the award was to the lowest bidder in one of the classes named, and that there is no claim of corruption, fraud or bad faith amounting to fraud.
Present ■—Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements.